Citation Nr: 1209184	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this claim is now with the RO in Los Angeles, California.

In his January 2009 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a February 2009 correspondence, the Veteran effectively withdrew his request for a hearing before the Board.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that a motion to advance the Veteran's appeal on the docket was submitted in January 2009.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a) and 38 C.F.R. § 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  Any motion for advancement should be supported by pertinent documentation.

In this case, the evidence indicates that the Veteran does not meet the requisite 75 year age requirement and general financial difficulties alone are insufficient.  Here, however, the Veteran provided a letter from his landlord, dated January 2009, indicating that the Veteran had rented a room in her house but was "currently homeless."  As the Board finds that this is sufficient cause due to financial hardship, the motion to advance the Veteran's case on the docket is granted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In this case, it does not appear that the Veteran was sent notice in compliance with the VCAA as he was not provided with the proper notice informing him of the information that is necessary to substantiate the claim under 38 U.S.C.A. § 1151.  This must be provided upon remand.

The Veteran contends that he sustained trauma to his back when he lifted heavy boxes of reams of paper while participating in VA vocational rehabilitation.  He maintains the injury occurred during his duties as a clerk in the Vocational Rehabilitation and Employment program.

The record reflects the Veteran participated in VA vocational rehabilitation for at least two months prior to his injury in October 2004.  Further, the record confirms he sustained a back injury as a result of lifting boxes on October 28, 2004.  However, the record also reflects he had back problems prior to participating in VA vocational rehabilitation.  During his assessment following the October 2004 injury, the Veteran reported that he "had some back pains in the past."

Given the evidence of indications of pre-existing back problems, as well as treatment for back problems from the subsequent injury after lifting boxes in October 2004, it is not clear from the record whether the Veteran did, in fact, develop additional disability as a result of the October 2004 injury.  Therefore, the Board finds that a competent medical examination and opinion is required for resolution of this question.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

The Board also notes that while there is evidence in support of the Veteran's participation in VA vocational rehabilitation, it does not appear his complete records from this program were requested.  Indeed, the United States Court of Appeals for Veterans Claims has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, a remand is also required to obtain these records.

The Board further finds that any outstanding treatment records regarding the Veteran's current back disability, if any, should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ensure that all VCAA notice required by 38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and all interpretive authority are fully complied with.  The Veteran should be notified of the information and evidence not of record that is necessary to substantiate the claim, of the information and evidence that VA will seek to provide, and of the information and evidence that the Veteran is expected to provide.  The Veteran should also be requested to provide any evidence in his possession that pertains to his claim.

The Veteran should specifically be notified of the following pertinent criteria in 38 U.S.C.A. § 1151 needed to establish entitlement to compensation.

2. The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for a back disability (which are not already of record), to include current VA outpatient treatment reports.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If the records do not exist or are otherwise unavailable, include a negative response in the claims file.

3. The AMC/RO should obtain the Veteran's complete VA vocational rehabilitation folder and associate it with the claims file.  If the records do not exist or are otherwise unavailable, include a negative response in the claims file.

4. After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current back disability, if any.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

If the Veteran does not have a current disability of the back, the examiner should so state.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not that the Veteran developed additional back disability as a result of the October 2004 injury.  By "additional disability", the Board means a permanent increase in the pre-existing condition that is beyond natural progression.  The examiner is asked to review the record, including the indications of a pre-existing back problem.        

A complete rationale for any opinion expressed must be provided, to include if the examiner concludes a response cannot be provided without resorting to speculation.

5. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



